Citation Nr: 0907037	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  95-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Roanoke, Virginia


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
reflex sympathetic dystrophy (RSD) of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1979 to 
December 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1994 rating decision in which the RO granted 
service connection for RSD of the right lower extremity and 
assigned a 10 percent disability rating effective from 
December 25, 1992.  The Veteran filed a notice of 
disagreement (NOD) as to the initial 10 percent rating in 
November 1994.  The RO issued a statement of the case (SOC) 
in March 1995, and the Veteran filed a substantive appeal 
later that same month. 

As the appeal involves a request for a higher rating 
following the grant of service connection, the Board has 
characterized the appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In July 1995, the veteran testified during a hearing before 
RO personnel; a transcript of the hearing is of record.

In August 1998 and again in December 2000, the Board remanded 
this matter to the RO.  The RO subsequently continued the 
denial of the claim, as reflected in April 2000 and October 
2002 SSOCs, respectively.

In April 2003, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in October 2003, the Board remanded this 
matter to the RO for completion of the actions requested on 
remand, and consideration of the claim in light of the 
additional evidence.  As reflected in the February 2006 SSOC, 
the RO continued the denial of an initial rating in excess of 
10 percent for RSD of the right lower extremity, and returned 
the matter to the Board.

In October 2006, the Board denied a higher initial rating for 
RSD of the right lower extremity.  The veteran , in turn, 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2008 
joint motion filed with the to the Court, counsel for both 
parties requested that the October 2006 Board decision be 
vacated and remanded for the Board to specifically weigh and 
discuss the relative probative value of the Veteran's lay 
statements, consistent with the Federal Circuit's decision in 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) and 
the Court's decision in Washington v. Nicholson, 19 Vet.App. 
362 (2005).  See Joint Motion, pp. 2-3.  In a September 2008 
Order, the Court granted the parties' motion and the matter 
on appeal has been returned to the Board for further 
proceedings consistent with the instructions in the joint 
motion

The Board notes that, at the time of the rating decision on 
appeal and throughout much of the pendency of this appeal, 
the Veteran was represented by the American Legion, a 
veteran's service organization.  However, since November 
2007, the Veteran has been represented by a private attorney.  
The Board recognizes the change in representation.

As a final preliminary matter, the Board notes, that in a May 
2006 statement, the Veteran appears to raise the issue of 
entitlement to service connection for a back condition 
secondary to service-connected RSD of the right lower 
extremity.  As that issue has not been adjudicated by the RO, 
it is not properly before the Board; hence, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  From the December 25, 1992 effective date of the grant of 
service connection to January 12, 1998, the Veteran's RSD of 
the right lower extremity has resulted in moderate 
impairment. 

3.  Since January 12, 1998, the Veteran's RSD of the right 
lower extremity has resulted in characteristic attacks that 
occur daily or more often but responds to treatment.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 20 percent rating for RSD of the 
right lower extremity, for the period from December 25, 1992 
to January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.6, 4.7, 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7119 (as in effect prior to January 12, 1998).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 30 percent rating for RSD of the right 
lower extremity from January 12, 1998, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7119 (as in effect since January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the above-noted legal 
authority, and in light of the Board's favorable disposition 
of the claim on appeal to the extent herein allowed, which, 
in this case, is a full grant of the benefit sought on appeal 
(as discussed below), on the basis of the current record, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 10 percent for RSD of the right lower 
extremity has been accomplished.

II.  Analysis

The Veteran maintains that her service-connected RSD of the 
right lower extremity is more severe than reflected in the 
initial 10 percent disability rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of a veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's service-connected disability, RSD of the right 
lower extremity, is not individually listed on the rating 
schedule. Where a particular disability for which the veteran 
has been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical area and 
symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27

In this case, the RO rated the Veteran's RSD of the right 
lower extremity by, analogy as a cardiovascular disease, to 
erythromelalgia, under 38 C.F.R. § 4.104, DC 7119.  See 38 
C.F.R. § 4.20.  In the March 1995 SOC, the RO noted that RSD 
is evaluated analogous to erythromelalgia as it is a disease 
affecting chiefly the extremities of the body, the feet more 
often than the hands, and marked by paroxysmal, bilateral 
vasodilation, particularly of the extremities, with burning 
pain and increased skin temperature and redness.  (Dorland's 
Illustrated Medical Dictionary, 25th edition).  

In an August 1994 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for RSD 
of the right lower extremity, effective December 25, 1992.

During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65224 
(1997).  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim on appeal only under the former 
criteria for any period prior to the effective date of the 
revised criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 and 7-2003.

In this case, the RO has considered the claim under the 
former and revised applicable criteria, and has given the 
Veteran notice of the revised criteria (see October 2002 
SSOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable criteria.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

A lay person is competent to offer evidence as to facts 
within his personal knowledge, such as describing symptoms 
such as pain.  See Barr v. Nicholson, 21 Vet App 303 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465 (1994).

A.  Rating Criteria Prior to January 12, 1998

Under the former rating criteria in effect prior to January 
12, 1998, DC 7119 provides that a 10 percent rating is 
assigned for mild erythromelalgia.  Moderate erythromelalgia 
is rated as 20 percent disabling, and a maximum rating of 40 
percent is assigned for severe erythromelalgia.  See 38 
C.F.R. § 4.104, DC 7119 (as in effect prior to January 12, 
1998).  

The terms "mild," "moderate" and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evidence during this period includes service treatment 
records that reflect in March 1992 the Veteran bumped her 
right foot on a door and she complained of significant pain 
and swelling.  She was initially assessed with right ankle 
sprain.  A bone scan in May 1992 suggested a tiny cortical 
break in the medial malleolus or it could be a bone bruise, 
as this could produce a similar picture.  In July 1992, she 
was diagnosed with RSD, right lower extremity.  The Veteran 
continued to complain of pain and swelling and was 
hospitalized for a few days from September to October 1992 
with a diagnosis of RSD, right lower extremity.

On April 1994 VA examination, the Veteran complained of pain 
in her right foot up her right leg to her back.  She stated 
that her leg can swell by the end of the day and can give way 
because of pain.  The examiner reported that the Veteran had 
tenderness to palpation of the right leg below the knee 
including all the toes.  There was no edema.  Right foot had 
good dorsal reflexes, negative for post tibia reflexes. There 
was pain with flexion of the right hip. X-rays revealed a 
normal study.  The examiner noted questionable RSD, right 
leg.

A September 1995 VA outpatient record reflects that the 
Veteran complained of pain in her right foot since an injury 
in 1992 that was getting worse.  She stated that her right 
foot swelled and the pain also radiated up her leg to her 
hip.  She was currently on no medications.  On examination, 
there was no edema, peripheral dorsalis pedis pulses were 
good, neurologically she had pain on palpation over right 
buttock and lower paraspinal muscles and pain in popliteal on 
straight leg raising. Deep tendon reflexes 2+ throughout.  
The assessment was RSD.

During a July 1995 hearing before RO personnel, the Veteran 
testified that she took medication because her foot swelled 
constantly.  She stated that she had to wear flat shoes or a 
slipper or no shoes at all. The Veteran asserted that the 
pain radiates from her right foot across her toes, the 
outside of her right ankle, up the calf muscle, all the way 
up the whole right leg into the lower back.  She described 
the pain as excruciating, stabbing, and stinging.  She 
testified that she could not run, walk normally, or dance.  
She was employed as a certified nursing assistant in a 
nursing home and had to constantly be on her feet, but she 
contended it was beginning to make her ankle and right knee 
weak so she only worked for two months.  She stated that she 
was to start working for the Postal Service in a sedentary 
position.  The Veteran testified that when she went to sleep, 
she had to keep her right leg outside the covers and elevated 
on a pillow.

Considering the evidence in light of the applicable criteria, 
and resolving any doubt in the veteran's favor, the Board 
finds that, for the period from December 25, 1992 to January 
12, 1998, the criteria for a rating of 20 percent for the 
Veteran's service-connected RSD of the right lower extremity 
are met.  

In this regard, the Board has considered findings from the 
April 1994 VA examination report noting that the Veteran 
demonstrated pain with flexion of the right hip and a 
September 1995 VA outpatient record showing that on 
examination,  neurologically, the Veteran had pain on 
palpation over the right buttock and lower paraspinal muscles 
and pain in popliteal on straight leg raising. In addition, 
the Board notes that the Veteran consistently reported pain 
and swelling in her right lower extremity during the entire 
appeal period.  The Board acknowledges that the Veteran is 
competent to report that she has experienced pain and 
swelling in her right lower extremity during the relevant 
period(s) because this requires only personal knowledge, not 
medical expertise.  See Layno,, 6 Vet. App. at  470; see also 
Buchanan, 451 F.3d at 1336 (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
When considering the medical evidence and the Veteran's 
consistent reports of pain and swelling, the Board finds that 
the current record reasonably supports a finding of more than 
mild impairment resulting from the Veteran's RSD of the right 
lower extremity, so as to warrant assigning an initial rating 
of 20 percent under the former rating criteria for DC 7119 
based on moderate impairment.

B.  Rating Criteria Since January 12, 1998

Under the revised rating criteria that became effective 
January 12, 1998, DC 7119 provides for a 10 percent rating 
for erythromelalgia with characteristic attacks that occur 
less than daily but at least three times a week and that 
respond to treatment. A 30 percent rating is appropriate for 
characteristic attacks that occur daily or more often but 
that respond to treatment.  A 60 percent rating is warranted 
for characteristic attacks that occur more than once a day, 
last an average of more than two hours each, and respond 
poorly to treatment, but that do not restrict most routine 
daily activities.  A 100 percent rating is warranted for 
characteristic attacks that occur more than once a day, last 
an average of more than two hours each, respond poorly to 
treatment, and that restrict most routine daily activities.

A note following this diagnostic code indicates for purpose 
of this section, a characteristic attack of erythromelalgia 
consists of burning pain in the hands, feet, or both, usually 
bilateral and symmetrical, with increased skin temperature 
and redness, occurring at warm ambient temperatures.  These 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved. See 38 C.F.R. § 4.104, DC 
7119 (as in effect from January 12, 1998).

A June 1998 private medical record from Healthsouth reflects 
that the Veteran was in a wheelchair with complaints of pain. 
She was admitted as an inpatient to the pain management 
program with a diagnosis of RSD.

A March 1999 VA examination report reflects that the Veteran 
complained of constant pain in the right lower extremity 
which increased with walking, and that none of the therapies 
or medications had alleviated her symptoms. She denied 
weakness in the right foot but reported swelling with 
activity and when sitting. On examination, the Veteran was in 
no apparent distress.  It was noted that she arrived in a 
wheelchair for the examination.  Deep tendon reflexes were 2+ 
in the lower extremities and toes were downgoing.  Motor 
examination revealed strength to be 5/5 throughout with no 
weakness noted.  Tone and bulk were normal and symmetrical.  
There was no atrophy or fasciculation and sensory examination 
was intact to vibration and position sense.  Examination to 
light touch was normal; examination to pinprick was variable 
and different from trial to trial in a non-anatomic style of 
distribution.  The Veteran was observed to have a casual gait 
and walked well on her heels and toes. Tandem gait was normal 
and Romberg sign was negative. Coordination and cerebellar 
testing revealed normal finger-nose-finger testing, normal 
toe-finger testing, normal finger-tap, normal rapid 
alternating movements, and normal foot tapping.  There was no 
nystagmus or ataxia.  Gross examination of the Veteran's feet 
showed no edema of the feet or ankles and no evidence of 
trophic changes.  There were no stasis dermatitis or stasis 
pigmentations and no ulceration present.  The assessment was 
normal neurologic examination without evidence of 
neurological deficit to objective examination. The VA 
examiner commented that the Veteran's complaints were 
primarily subjective and centered in the sphere of pain in 
the legs.  She was noted to have some pain to palpation on 
the right foot and ankle, but neurological examination of the 
right lower extremity was reported to be normal. With respect 
to the diagnosis of RSD, the examiner indicated that the 
Veteran may have RSD, but her examination on that date was 
normal.

A May 1999 addendum to the report of examination, the VA 
examiner indicated that the Veteran had reported attacks of 
burning in the right foot with increased temperature and 
redness, as well as at regular temperatures.  She described 
the attacks of burning as occurring when she walks and 
indicated that the attacks respond somewhat to the medication 
she takes, but mostly to rest.  The pain and aching in the 
right lower extremity was not relieved by elevation or 
compression hosiery.

On VA (QTC) neurological examination in October 2001, the 
Veteran complained of constant pain and aching in the right 
toes and dorsum of the right foot, less in the right ankle.  
On motor examination she had intact strength in her right 
lower extremity.  Despite a recent fracture to her left 
ankle, she walked without support. Sensory examination 
revealed some decrease to touch and pin prick in her right 
foot up to the ankle, more laterally and dorsally. Cerebellar 
examination revealed intact coordinations.  Deep tendon 
reflexes were +2 in both biceps, triceps, brachioradialis, 
knees, and ankles. There were no atrophic changes of the 
right lower extremity.  There was no edema, stasis 
dermatitis, or stasis pigmentation from RSD in the Veteran's 
right lower extremity.  The examiner noted that the Veteran 
stated that from time to time her right foot was swollen, but 
not during this examination.  There was no ulceration 
whatsoever in her right toes or foot from her RSD.  There 
were no diminished pulses in her right foot.  Dorsalis pedis 
were strong in palpation and were intact.  The examiner noted 
that the Veteran stated she had attacks of burning pain in 
her right foot with increased skin temperature and redness 
that lasts from 15 to 20 minutes.  She did not know the 
frequency of the attacks, but she stated they did not respond 
well to treatment and that when she has these attacks she is 
unable to walk or stand on her feet or work.  The Veteran 
reported that there was less pain with rest, instead there 
was more aching and fatigue and shooting sensation into her 
right leg with prolonged standing or walking.  The Veteran 
stated that was relieved by elevation.  She also stated that 
she was unable to tolerate any hosiery.  The VA examiner 
stated that at the present time he was unable to see any 
objective change in the veteran's right foot to be able to 
give an assessment or even presence of RSD.  The examiner 
furthered that the Veteran's symptoms were purely on a 
subjective basis and that he did not see any objective 
findings to diagnose RSD.

In an April 2002 addendum by the examiner, the doctor noted 
that a bone scan revealed no evidence of acute fracture, 
infection or RSD.  The diagnosis was that based on the 
results of the bone scan and the doctor's examination, there 
are no objective findings to support a diagnosis of RSD of 
the right lower extremity during this evaluation.

On VA neurological examination in August 2005, the Veteran 
complained of swelling in her right foot, as well as 
bilateral foot pain, burning, discoloration, and numbness and 
increased cold sensation.  On motor examination, strength, 
muscle tone, and muscle bulk were normal.  All cranial nerves 
were intact. On sensory examination, light touch was not 
normal-decreased sensation bilaterally was noted and pin 
prick was not normal-decreased pinprick in lower extremities 
was noted. Vibratory and position senses were normal.  The 
Veteran had normal reflexes, normal cerebellar examination, 
no evidence of choreas, and no carotid bruits.  It was noted 
that she had been diagnosed with RSD and had previously had 
several nerve blocks. On physical examination, the Veteran 
was in no acute distress, walked with a normal gait, and with 
no assistive devices.  Examination of the lower extremities 
revealed no muscle atrophy.  She had 2+ deep tendon reflexes 
in the knees and 2+ in the ankles. The Veteran reported 
decreased sensation to temperature and vibration in both legs 
distally.  She underwent EMG consultation, which was normal.  
The physician concluded that there was no evidence of motor 
or sensorineuropathy in the lower extremities.  The examiner 
furthered that it was not as least as likely as not that the 
Veteran's current symptoms were a result of her RSD.  The 
examiner diagnosed RSD of the right foot and indicated that 
this disability had no effect on the Veteran's daily 
activities.

In a January 2009 letter, the Veteran's attorney stated that 
since the Veteran's injury to her right foot in service, she 
has reported experiencing constant (daily) and often severe 
pain in her right lower extremity.  The Veteran describes 
this pain as excruciating, stabbing, and stinging, and that 
it radiates across her toes, up the right side of her ankle 
and all the way to her lower back.  Additionally, the pain 
limits the Veteran's ability to walk, and she has to rely 
upon a walker or a wheelchair to get around.  The Veteran has 
furthered complained of constant swelling, despite the fact 
that this has not been objectively corroborated by medical 
examination.  The Veteran also asserts that the pain in her 
foot has limited the activities in which she can engage.  The 
Veteran's attorney asserts that the evidence establishes, at 
the very least, that the Veteran suffers from characteristic 
attacks of pain an swelling on a daily basis, which 
occasionally responds to treatment by rest (or limitation of 
activity), which is the required for  the next higher 30 
percent rating under the revised rating criteria for DC 7119.

Considering the evidence in light of the applicable criteria, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that, since January 12, 1998, the criteria 
for a rating of 30 percent for the Veteran's service-
connected RSD of the right lower extremity have been met.  

In this regard, a March 1999 VA examination report reflects 
findings that the Veteran had some pain to palpation on the 
right foot and ankle, an October 2001 VA (QTC) neurological 
examination report shows that on sensory examination the 
Veteran had some decrease to touch and pin prick in her right 
foot up to the ankle, more laterally and dorsally, and an 
August 2005 VA neurological examination report revealed that 
on sensory examination, light touch and pin prick of the 
lower extremities, bilaterally were not normal, as the 
Veteran exhibited decreased sensation.  A May 1999 VA 
examination addendum indicates that the Veteran's  RSD 
symptoms responded somewhat to medication, but mostly to 
rest. The Board also acknowledges the Veteran's repeated 
complaints of pain, swelling, numbness, and burning in the 
right lower extremities.  Based on consideration of the 
favorable objective evidence, although limited, along with 
the Veteran's consistent reporting of her symptoms, the Board 
finds that the current record reasonably supports a finding 
that since January 12, 1998, the veteran's RSD of the right 
lower extremity has resulted in characteristic attacks that 
occur daily or more often which respond to some medications 
and rest (as noted in a May 1999 VA examination report 
addendum).  Hence, a 30 percent rating under the revised 
criteria of DC 7119 is warranted. 

C.  All Periods

The Board finds that there is no basis for more than the 
assigned 20 percent rating, prior to January 12, 1998 or for 
more than the assigned 30 percent rating, since January 12, 
1998, under the former or revised rating criteria of DC 7119 
or based on evaluation of the Veteran's RSD disability, by 
analogy, under DCs 7120 or 7121.  In this respect, the 
veteran's RSD of the right lower extremity did not result in 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking.  See 38 C.F.R. § 
4.104, DCs 7120, 7121 (1997-2005).  Furthermore, as 
neurological testing has always resulted in normal objective 
findings, higher ratings under alternative neurological 
diagnostic codes, such as DCs 8521-8525, are not warranted.  
See October 2002 SSOC.  Hence, these codes likewise provide 
no basis for assignment of any higher rating.

The Board notes that in a March 2003 post-remand brief, the 
Veteran's representative (at that time) contended the Veteran 
experiences significant functional loss of the right lower 
extremity, and that this factor should be considered in 
rating the veteran's disability, under the provisions of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) (providing that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria).  However, the 
Board emphasizes that the code under which the Veteran's 
disability is currently rated, DC 7119, does not pertain to 
the evaluation of any musculoskeletal disability, nor is the 
rating under that diagnostic code based on limitation of 
motion.  As the Court noted in Johnson v. Brown, 9 Vet. App. 
7 (1996), the provisions on 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the codes that are 
predicated on limitation of motion).  Moreover, as indicated 
above, DC 7119 is the appropriate diagnostic code for 
evaluating the veteran's disability; hence, consideration of 
any diagnostic code pertaining to musculoskeletal 
disabilities that involve limitation of motion affecting the 
leg, knee, or hip (and that would, thus, also entail 
consideration of the extent of functional loss due to pain 
and other factors set forth in sections 4.40 and 4.45) does 
not appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
rating, by analogy, when there is no specific diagnostic code 
to evaluate a disability).  Thus, consideration of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, 8 Vet. App. at 204-7, is not 
warranted in this case.

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record presents no basis for any 
finding that, at any time since the effective date of the 
grant of service connection, the Veteran's RSD of the right 
lower extremity so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (discussed and cited to in the 
October 2002 SSOC.  In this appeal, there simply is no 
showing that the schedular criteria are inadequate for 
evaluating the veteran's disability under any period in 
question.  The Board notes that the evidence does not reflect 
that the veteran's RSD disability results in marked 
interference with employment (i.e., beyond that contemplated 
in each assigned rating).  There also is no evidence that any 
disability under consideration has resulted in frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, as noted above, in the January 2009 letter, the 
Veteran's attorney asserted that the Veteran was entitled to 
a 30 percent rating for her RSD of the right lower extremity 
pursuant to the revised rating criteria for DC 7119.  As the 
Board has increased the rating for the Veteran's RSD of the 
right lower extremity to 20 percent under the former 
criteria, and 30 percent under the revised criteria, as 
requested, this decision is considered a full grant of the 
benefit sought on appeal.  

For all the foregoing reasons, the Boards finds that, while 
resolving reasonable doubt in the Veteran's favor in 
assigning a 20 percent rating for RSD of the right lower 
extremity for the period from December 25, 1992 to January 
12, 1998 and assigning a 30 percent rating from January 12, 
1998, the preponderance of the evidence is against assignment 
of an initial rating greater than 20 percent prior to January 
12, 1998 or a rating greater than 30 percent since January 
12, 1998.  See 38 U.S.C.A. § 5107(b); 38  C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990). 


ORDER

A 20 percent disability rating for RSD of the right lower 
extremity, for the period from December 25, 1992 to January 
12, 1998, is granted, subject to the pertinent legal 
authority governing the payment of monetary benefits.

A 30 percent disability rating for RSD of the right lower 
extremity, from January 12, 1998, is granted, subject to the 
pertinent legal authority governing the payment of monetary 
benefits.


______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


